—Appeal from a judgment of Onondaga County Court (Aloi, J.), entered February 15, 2002, convicting defendant upon his plea of guilty of criminal possession of stolen property in the fourth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: County Court did not abuse its discretion in denying the motion of defendant to withdraw his guilty plea (see CPL 220.60 [3]; People v Alexander, 97 NY2d 482, 485 [2002]; People v Pane, 292 AD2d 850 [2002], lv denied 98 NY2d 653 [2002]). Contrary to defendant’s further contention, the court did not err in denying the motion without a hearing. “ ‘Mere conclusory allegations of innocence and coercion are insufficient to' warrant a hearing where the record discloses that the defendant has freely and fully admitted the essential facts constituting the crimes’ ” (People v Polite, 235 AD2d 436, 437 [1997], lv denied 89 NY2d 1098 [1997]; see People v Bonds, *991254 AD2d 430 [1998]). The allegations by defendant of innocence were “unsubstantiated and refuted by his earlier admission of guilt and the factual allocution with respect to the crime to which he pleaded guilty” (People v Quijada-Lopez, 256 AD2d 478, 478 [1998], lv denied 93 NY2d 928 [1999]). Present — Pine, J.P., Wisner, Scudder, Kehoe and Burns, JJ.